ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Northrop Grumman Corporation                    )   ASBCA No. 61771
                                                )
Under Contract No. F04701-02-C-0009 et al.      )

APPEARANCES FOR THE APPELLANT:                      Stephen J. McBrady, Esq.
                                                    Charles Baek, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Carol Matsunaga, Esq.
                                                     Senior Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

       By letter dated June 19, 2018, a contracting officer issued a final decision,
asserting a government claim against appellant. Appellant filed a timely notice of appeal
on August 27, 2018. Subsequently, the parties jointly requested the appeal be dismissed,
asserting that the contracting officer's final decision had been rescinded.

      Where a contracting officer unequivocally rescinds a final decision asserting a
government claim, there is no longer any claim before the Board to adjudicate, and the
Board has dismissed the appeal as moot. URS Federal Support Servs., Inc., ASBCA
No. 60364, 17-1BCA136,587 at 178,204; Combat Support Assocs., ASBCA
Nos. 58945, 58946, 16-1BCA136,288 at 176,974. Accordingly, the appeal is dismissed
as moot.

      Dated: September 27, 2019




                                                    ministrative Judge
                                                  hairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur



 J.REIDPUTY                                    OWEN C. WILSON
 Administrative Judge                          Administrative Judge
 Vice Chairman                                 Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61771, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2